



































AGREEMENT AND PLAN OF MERGER

AND ACQUISITIONby and among:INCUBATOR HOLDINGS, INC.

a Wyoming corporation

ADAC Acquisition Corp

a Florida Corporation;and

ADAMA TECHNOLOGIES, INC.a Delaware Corporation;Effective as of September 10,
2015








1




TABLE OF CONTENTS




ARTICLE I. DEFINITIONS

1

ARTICLE II. THE MERGER

6

ARTICLE III. REPRESENTATIONS AND WARRANTIES OF COMPANY

9

ARTICLE IV. REPRESENTATIONS AND WARRANTIES

16

ARTICLE V. CERTAIN COVENANTS OF THE PARTIES

16

ARTICLE VI. ADDITIONAL AGREEMENTS

17

ARTICLE VII. CONDITIONS PRECEDENT

17

ARTICLE VIII. TERMINATION AND AMENDMENT

24

ARTICLE IX. GENERAL PROVISIONS

28

SIGNATURES

24




 

 











2




AGREEMENT AND PLAN OF MERGER AND ACQUISITION




      

This AGREEMENT AND PLAN OF MERGER AND ACQUISITION (the “Agreement”) is entered
into and made effective as of the 10th day of September, 2015 by and between
Adama Technologies, Inc.., a Delaware corporation ("ADAC”); Incubator Holdings,
Inc., a Wyoming corporation (“IHC”); and ADAC Acquisition Corp. a Florida
corporation (“Acquisition Corp”).  




WHEREAS, IHC, Acquisition Corp, and ADAC desire to cause the merger of ADAC and
Acquisition Corp with ADAC as the surviving entity (the “Surviving Corporation”)
becoming a wholly-owned subsidiary of IHC; and




WHEREAS, the Board of Directors of ADAC has (i) declared that it is advisable
and in the best interests of ADAC and its stockholders that, upon the terms and
subject to the conditions set forth in this Agreement and in accordance with
Delaware law, ADAC be merged with Acquisition Corp and become a wholly-owned
subsidiary of IHC, (the “Merger”) as provided in Section 2.1 hereof;
(ii) approved this Agreement, the Merger and the other transactions contemplated
hereby; and, (iii) resolved to recommend that the stockholders of ADAC (the
“ADAC Stockholders”) adopt this Agreement and approve the Merger; and




WHEREAS, the Board of Directors of Acquisition Corp has (i) declared that it is
advisable and in the best interests of Acquisition Corp that, upon the terms and
subject to the conditions set forth in this Agreement and in accordance with
Florida law, Acquisition Corp be merged with and into ADAC as provided in
Section 2.1 hereof; (ii) approved this Agreement, the Merger and the other
transactions contemplated hereby on its own behalf; and, (iii) resolved to
recommend that the stockholders of Acquisition Corp (the “Acquisition Corp
Stockholders”) adopt this Agreement and approve the Merger; and




WHEREAS, the Board of Directors of IHC has (i) declared that it is advisable and
in the best interests of IHC that, upon the terms and subject to the conditions
set forth in this Agreement, ADAC merge with Acquisition Corp, with ADAC being
the surviving corporation as provided in Section 2.1 hereof and ADAC being a
wholly-owned subsidiary of IHC; (ii) approved this Agreement, the Merger and the
other transactions contemplated hereby on its own behalf; and, (iii) resolved to
recommend that the stockholders of IHC (the “IHC Stockholders”) adopt this
Agreement and approve the Merger; and




 

WHEREAS, pursuant to the Merger, among other things, the outstanding shares of
ADAC Common Stock will be converted into the ADAC Merger Consideration as set
forth herein; and




 

WHEREAS, pursuant to the Merger, among other things, the outstanding shares of
Acquisition Corp Common Stock will remain issued and outstanding, as set forth
herein; and

 

WHEREAS, for Federal income tax purposes, (i) it is intended that the exchange
of ADAC Common Stock for the ADAC Merger Consideration, pursuant to the Merger,
and the exchange of Acquisition Corp Common Stock for the IHC Merger
Consideration, pursuant to the Merger shall qualify as a reorganization within
the meaning of Section 368(a)(2)(A) of the Code; and (ii) the parties intend, by
executing this Agreement, to adopt of plan of reorganization within the meaning
of Treasury Regulations Section 1.368-2(g);

 





1




NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements set forth herein, and for other good and
valuable consideration, and intending to be legally bound, the parties hereto
agree as follows:




ARTICLE I.DEFINITIONS




1.1    Certain Defined Terms. Unless the context otherwise requires, the
following terms, when used in this Agreement, have the respective meanings
specified below (such meanings to be equally applicable to the singular and
plural forms of the terms defined):

 

“Acquisition Corp” means ADAC Acquisition Corp., a Florida corporation;




 “Acquisition Corp Common Stock” means the common stock, par value $0.001 per
share, of Acquisition Corp

 

 “Affiliate” of a Person means any person that directly, or indirectly through
one or more intermediaries, controls, or is controlled by, or is under common
control with, such Person.




  “ADAC” means Adama Technologies, Inc., a Delaware Corporation.

 

“ADAC Board Recommendation” means the recommendation of ADAC’s Board of
Directors that the stockholders of ADAC adopt this Agreement and approve the
Merger.

 

“ADAC Common Stock” means the ADAC Common Stock, par value $0.001 per share.




“ADAC Disclosure Schedule” means the document dated the date of this Agreement
delivered by ADAC to Acquisition Corp prior to the execution and delivery of
this Agreement and referring to the representations and warranties of ADAC in
this Agreement.

 

“ADAC Employee Benefit Plans” has the meaning stated in Section 3.10(a).

 

“ADAC Financial Statements” has the meaning stated in Section 3.5(b).




“ADAC Fully Diluted Common Stock” shall mean the total ADAC Common Stock issued
and outstanding plus all additional ADAC Common Stock issuable upon the exercise
of any options, warrants and convertible features in any and all convertible
promissory notes for which ADAC is liable.  For purposes of this definition, the
ADAC Common Stock issuable with respect to any outstanding convertible debt
instrument shall be the number of shares issuable for all then outstanding
principal and accrued interest at the appropriate date of determination in
accordance with the specific conversion feature contained in each such
convertible debt instrument, without regard to any limitations of the number or
percentage of total ADAC Common Stock then outstanding contained in such
convertible debt instrument.

 

“ADAC Intellectual Property” has the meaning stated in Section 3.16(a).

 

“ADAC Material Adverse Effect” means any effect that is (i) material and adverse
to the business, operations, financial condition or results of operations of
ADAC and its Subsidiaries taken





2




as a whole, as such business, operations, financial condition  and results of
operations exist on the date hereof, or (ii) likely to prevent ADAC from
consummating the transactions contemplated hereby, other than (A) any such
effect resulting solely from changes in the economy in general, or the
healthcare industry in general (but only if, in either case, ADAC is not
disproportionately affected thereby), (B) any change in ADAC’s stock price,
(C) any effect resulting from actions taken pursuant to the terms of this
Agreement or at the request of or with the written consent of Acquisition Corp,
(D) any effect that results from the announcement of this Agreement or the
completion of the transactions provided for herein, or (E) any depletion of
starter kit inventory.  

 

“ADAC Options” means all rights, obligations, warrants, commitments or
agreements of any character, whether fixed or contingent, calling for the
purchase or issuance of any shares of ADAC Common Stock or any other equity
securities of ADAC or any securities representing the right to purchase or
otherwise receive any shares of ADAC Common Stock, in each case limited to those
granted to employees, consultants and independent contractors for compensatory
purpose.




“ADAC Preferred Stock” means the ADAC Series A Convertible Preferred Stock, par
value $0.001 per share.

 

“ADAC Registered Intellectual Property” has the meaning stated in
Section 3.16(b).

 

“ADAC Representatives” has the meaning stated in Section 5.4(a).




“ADAC Stockholder Approval” means the affirmative vote or written consent of the
holders of a majority of the outstanding shares of ADAC Common Stock and ADAC
Preferred Stock, voting together and not as classes, entitled to vote thereon
adopting this Agreement and approving the Merger.




“Authorizations” has the meaning stated in Section 3.12(b).




“Business Day” means any day except a Saturday, a Sunday or any other day on
which commercial banks are required or authorized to close in Florida.

 

“By-Laws” means the By-Laws of ADAC. in effect as of the Effective Date.

 

“Certificate” has the meaning stated in Section 2.8(b).




        “Certificate of Merger” has the meaning stated in Section 2.3.

 

        “Closing” means the consummation of the Merger.

 

“Closing Date” has the meaning stated in Section 2.2.

 

“Code” means the Internal Revenue Code of 1986, as amended, and the Treasury
Regulations promulgated thereunder.




“Delaware Law” shall mean the general corporate law of the Commonwealth of
Delaware.

 

“Dissenting Shares” has the meaning stated in Section 2.6(c).

 





3




“Effective Time” has the meaning stated in Section 2.3.

 

“Environmental Laws” has the meaning states in Section 3.15.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.




“Florida Law” shall mean the general corporate law of the State of Florida.

 

 “Fully Diluted” means, with respect to the outstanding common shares of a party
hereto as of a certain date, the pro forma total of all common shares that would
be outstanding taking into account all then-outstanding common shares, and
assuming the conversion, exchange or exercise of any and all debt or equity
securities or other rights that are convertible into, or exchangeable or
exercisable for common shares, computed using the conversion price as stated in
the document creating the right of conversion as of the Closing Date.

 

 “GAAP” means United States generally accepted accounting principles.

 

“Governmental Entity” means any multinational, national, federal, state or other
court, administrative agency department, office or commission or other
governmental, prosecutorial or regulatory authority or instrumentality and any
self regulatory organization, or “SRO”.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental Entity.




“IHC” means Incubator Holdings, Inc., a Wyoming Corporation.

 

“IHC Board Recommendation” means the recommendation of IHC’s Board of Directors
that the stockholders of HIC adopt this Agreement and approve the Merger.

 

“IHC Common Stock” means the IHC Common Stock, par value $0.001 per share.




“IHC Disclosure Schedule” means the document dated the date of this Agreement
delivered by IHC to Acquisition Corp and ADAC prior to the execution and
delivery of this Agreement and referring to the representations and warranties
of AHCC in this Agreement.

 

“IHC Material Adverse Effect” means any effect that is (i) material and adverse
to the business, operations, financial condition or results of operations of IHC
and its Subsidiaries taken as a whole, as such business, operations, financial
condition  and results of operations exist on the date hereof, or (ii) likely to
prevent IHC from consummating the transactions contemplated hereby, other than
(A) any such effect resulting solely from changes in the economy in general, or
the healthcare industry in general (but only if, in either case, IHC is not
disproportionately affected thereby), (B) any change in IHC’s stock price,
(C) any effect resulting from actions taken pursuant to the terms of this
Agreement or at the request of or with the written consent of Acquisition Corp
and ADAC, or (D) any effect that results from the announcement of this Agreement
or the completion of the transactions provided for herein.

 

“IHC Representatives” has the meaning stated in Section 5.4(a).








4




“IHC Stockholder Approval” means the affirmative vote or written consent of the
holders of a majority of the outstanding shares of IHC Common Stock adopting
this Agreement and approving the Merger.




      “Intellectual Property” means any or all of the following (whether or not
registered with Governmental Entities, and including all national and
multinational applications for any of the following) and all rights in, arising
out of or associated with the same: patents, trademarks, trade names, trade
dress, service marks, copyrights, domain names and uniform resource locators or
“URLs” (together with all associated contract rights and goodwill), database
rights, mask works, net lists, technology, web sites, know-how, trade secrets,
inventory, ideas, algorithms, processes, computer software programs or
applications (in both source code and object code form), and tangible or
intangible proprietary information or material of a Person.

 

“IRS” means the Internal Revenue Service.

 

“Knowledge” means, with respect to either (i) ADAC or (ii) Acquisition Corp, the
actual awareness of those persons set forth in Section 1.1 of the ADAC
Disclosure Schedule and Section 1.1 of the Acquisition Corp Disclosure Schedule,
respectively, in each case after reasonable inquiry by such persons of the
individuals within their respective entities having responsibility for the
matters in respect of which such awareness or lack thereof is represented and
warranted herein, without any implication of other verification or investigation
concerning such knowledge.

 

“Laws and Regulations” means all federal, state, local and foreign laws, rules,
regulations and ordinances.

 

“Lien” means any lien, claim, charge, option, encumbrance, mortgage, pledge or
security interest or other restrictions of any kind.

 

“Material Contracts” has the meaning stated in Section 3.13.

 

“Merger” has the meaning stated in the Recitals hereto.

 

“Merger Consideration” has the meaning stated in Section 2.6(a).




 “Parties” means, collectively, ADAC, ADAC Shareholders, Acquisition Corp
Shareholders and Acquisition Corp

 

“Permitted Lien” means any Lien consisting of (i) carriers’, warehousemen’s,
mechanics’, landlords’, materialmen’s, repairmen’s or similar common law or
statutory liens or encumbrances arising in the ordinary course of business which
are not delinquent or remain payable without penalty, (ii) encumbrances for
Taxes and other assessments or governmental charges or levies due and payable
but not yet delinquent, (iii) defects in title, easements, restrictive covenants
and similar encumbrances, (iv) purchase money security interest in inventory
securing note to John Webster, and (v) any other Liens that individually or in
the aggregate do not result in a Material Adverse Effect.

 

“Person” means any individual, legal entity (including general and limited
partnerships, unincorporated associations and trusts) or Governmental Entity.

 

“Regulation S-X” means 17 CFR § 210.1-01, et seq.





5




        “SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.




“Subsidiary” of any Person means any corporation or other Person in which such
Person (a) owns, directly or indirectly, 51% or more of the outstanding voting
securities or equity interests or (b) is a general partner, managing member, or
trustee.

 

“Surviving Corporation” means ADAC, as the entity which survives the Merger with
ADAC and Acquisition Corp, following the Effective Time.




“Tax” or “Taxes” means all federal, state, local, and foreign income, excise,
gross receipts, gross income, ad valorem, profits, gains, property, capital,
sales, transfer, use, value-added, stamp, documentation, payroll, employment,
severance, withholding, duties, intangibles, franchise, backup withholding, and
other taxes (including estimated taxes), charges, levies or like assessments
together with all penalties and additions to tax and interest thereon.

 

“Tax Authority” means any Governmental Entity responsible for the imposition of
any Tax (domestic or foreign).

 

“Tax Return” means any report, return, document, declaration or other
information or filing required to be supplied to any Tax Authority with respect
to Taxes, including information Returns, any documents with respect to or
accompanying payments of estimated Taxes, or with respect to or accompanying
requests for the extension of time in which to file any such report, return,
document, declaration or other information.

  

“Third Party” means any Person or group other than a Party hereto.

ARTICLE II.THE MERGER

 

2.1    The Merger. At the Effective Time, and subject to the terms and
conditions of this Agreement and the applicable provisions of Delaware Law and
Florida Law, ADAC and Acquisition Corp shall merge and ADAC shall be the
Surviving Corporation in the Merger and shall continue its corporate existence
under the laws of the State of Florida, under the corporate name Adama
Technology Corp.. Upon consummation of the Merger, the separate corporate
existence of ADAC and Acquisition Corp shall merge and continue as a
wholly-owned subsidiary of IHC, retaining any pre-Merger assets and liabilities
not otherwise transferred or resolved as part of the Merger, as provided herein.

 

2.2    Closing. The Closing shall take place as soon as practicable, and in any
event not later than three (3) Business Days after the satisfaction or waiver of
each of the conditions set forth in ARTICLE VI hereof, other than conditions
that by their nature are to be satisfied at the Closing and will in fact be
satisfied or waived at the Closing, effective as of October 15, 2015. The
Closing shall take place at the offices of IHC, or at such other location and at
such time as the parties hereto may agree in writing. The date on which the
Closing occurs is referred to herein as the “Closing Date”.

 

2.3    Effective Time. Prior to the Closing, Acquisition Corp and ADAC shall
prepare, and on the Closing Date the parties shall file, a certificate of merger
(the “Certificate of Merger”) with the





6




Secretary of State of the State of Florida in accordance with the relevant
provisions of Florida Law and the Secretary of State for Delaware, in accordance
with Delaware law. The Merger shall become effective at such time as the
Certificate of Merger is filed with the Secretary of State of Florida and the
State of Delaware, or at such later time as IHC, Acquisition Corp and ADAC shall
agree and specify in the Certificate of Merger. The time the Merger becomes
effective is referred to herein as the “Effective Time”.

 

2.4    Effects of the Merger. At and after the Effective Time, the Merger shall
have the effects set forth in the applicable provisions of Delaware Law and
Florida Law, including that ADAC shall merge with Acquisition Corp, and shall
remain in existence thereafter as a Florida corporation and as a wholly-owned
subsidiary of IHC and shall retain any pre-merger assets and liabilities of ADAC
not expressly transferred and assumed by IHC in the Merger under this Agreement.
Without limiting the generality of the foregoing, at the Effective Time, all the
property, rights, privileges, powers and franchises of ADAC, shall remain in
ADAC, as a Florida corporation and the successor, the obligations as a reporting
company under the Exchange Act and the listing of its common stock for trading
on the OTC Markets shall be assumed by IHC, and all debts, liabilities and
duties of ADAC not expressly disposed of or resolved in the Merger or as
expressly provided otherwise in this Agreement shall remain the debts,
liabilities and duties of ADAC as merged with Acquisition Corp; and, IHC shall
remain the parent company of the Surviving Corporation, shall undertake the
former public company reporting obligations of ADAC under the Securities
Exchange Act of 1934 and shall apply for trading status of IHC Common Stock on
the OTC Markets under a new trading symbol, in replacement of the previous
trading status of the common stock of ADAC, under the trading symbol “ADAC”, and
shall assume the specific liabilities of ADAC, as expressly set forth hereafter
(the “Assumed Liabilities”).

 

2.5    Certificate of Incorporation; By-Laws; Directors and Officers. Unless
otherwise determined by the Parties before the Effective Time, at the Effective
Time:

 

(a)    The certificate of incorporation of ADAC shall be the certificate of
incorporation of the Surviving Corporation, except that the corporate domicile
of ADAC shall be removed to Florida in the Merger.

 

(b)    The by-laws of the Surviving Corporation shall be the by-laws of ADAC as
in effect immediately before the Effective Time.

 

(c)    The Board of Directors of the Surviving Corporation shall be the persons
named in the Certificate of Merger, and the officers of the Surviving
Corporation shall be the officers named by the Board of Directors of the
Surviving Corporation after the Effective Time, who shall remain as the officers
of the Surviving Corporation and shall manage the business and assets of the
Surviving Corporation until replaced.

 

2.6    Conversion of Capital Stock. At the Effective Time, by virtue of the
Merger and without any action on the part of IHC, Acquisition Corp or ADAC or
the stockholders of any of the foregoing, the shares of stock of the constituent
corporations shall be converted or issued as follows:

 

(a)    Common Stock of ADAC.  Each share of ADAC Fully Diluted Common Stock,
$0.0001 par value per share, issued and outstanding on a fully diluted basis
immediately prior to the Effective Time shall be cancelled in exchange for the
ADAC Merger Consideration, as hereafter defined:





7




 

(1)

 ADAC Merger Consideration.  The merger consideration to be exchanged upon the
Closing of the Merger for the ADAC Fully Diluted Common Stock shall be equal to
one (1) share of Common Stock of IHC for each 250 shares of ADAC Fully Diluted
Common Stock (the “Merger Consideration”), issued at the Effective Time as
provided in Sub-Paragraph (2) below.




(2)

Common Stock Issuance.  At the Effective Time, the transfer agent for IHC  shall
be instructed to reserve and set aside the ADAC Merger Consideration in common
shares of IHC for issuance and delivery to the ADAC Fully Diluted Common Stock
shareholders as, if and when each of the ADAC Fully Diluted Common Stock
shareholders delivers to such transfer agent a certificate or certificates for
the ADAC Fully Diluted Common Stock, or an ADAC convertible debt instrument
converted into common stock of ADAC at the Effective Time, marked fully paid, to
be exchanged for the Merger Consideration, or such substitute evidence of
ownership of such ADAC Fully Diluted Common Stock, including a lost stock
affidavit, as the transfer agent and IHC shall determine to be satisfactory.  




(3)

Participating ADAC shareholders.  For purposes of this Agreement, each common
shareholder of ADAC who participates in the Merger and does not exercise rights
of appraisal or dissenter’s rights under Delaware Law, and each holder of a
convertible debt instrument of ADAC, who is entitled to receive IHC Common
Shares in the merger, is referred to as an “ADAC Stockholder”.




(4)

Status and Cancellation.  Following the Effective Date, the Merger Consideration
reserved and set aside by the IHC transfer agent shall not be considered issued
and outstanding shares, and shall not be entitled to vote or otherwise obtain or
possess the benefits as an issued and outstanding common share of IHC until such
time as shares of common stock of IHC so reserved and set aside have been
distributed by the IHC transfer agent to an ADAC Stockholder as provided herein.
 In the event that any of the Merger Consideration set aside and reserved by the
transfer agent has not been delivered to an ADAC Stockholder within two (2)
years after the Effective Date, it shall be returned to the treasury of IHC as
unissued.




(b)

Preferred Stock of ADAC.  Each share of ADAC Preferred Stock issued and
outstanding at the Effective Time shall be cancelled in exchange for Preferred
Stock of IHC having the same rights and preferences as the ADAC Preferred Stock.




2.7

IHC Common Stock. Each share of IHC Common Stock issued and outstanding
immediately prior to the Effective Time shall remain outstanding at and after
the Effective Date, but shall be forward split in an amount such that the total
number of shares of IHC Common Stock issued or issuable at the Effective Date
shall be allocated so that ten (10) percent of the total common shares shall be
allocated for issuance to the ADAC shareholders and ninety (90) percent of the
total common shares shall be held by the pre-merger IHC Stockholders.  As an
example, if the result of the Merger is that 328,852 shares of IHC Common Stock
are issuable to the ADAC Stockholders under Section 2.6(a)(1) and (2), then the
total number of IHC Common Shares to be held by the pre-merger IHC Stockholders
shall be 2,959,668 IHC Common Shares.,




        2.8      Assumption of ADAC Liabilities.  At Closing, IHC shall not
assume or be liable for any





8




outstanding debts or liabilities of ADAC existing prior to the Effective Time
except as specifically listed and set forth in Schedule 2.8 (the “Assumed
Debt”).




2.9     No Liability. None of ADAC, ACQUISITION CORP, IHC, or any employee,
officer, director, agent, consultant, or affiliate of any thereof, shall be
liable to any Person or Third Party in respect of any Merger Consideration duly
delivered to a public official in accordance with any applicable abandoned
property, escheat or similar law.

 

2.10    Lost Certificates. If any Certificate for common shares of ADAC shall
have been lost, stolen or destroyed, upon the making of an affidavit of that
fact by the Person claiming such Certificate to be lost, stolen or destroyed
and, if required by the Surviving Corporation, the IHC transfer agent will issue
in exchange for such lost, stolen or destroyed Certificate the Merger
Consideration payable in respect thereof, pursuant to this Agreement.

 

ARTICLE III.  

REPRESENTATIONS AND WARRANTIES OF ADAC

 

Except as disclosed in the ADAC Disclosure Schedule, ADAC represents and
warrants to Acquisition Corp and IHC that each of the following statements set
forth in this ARTICLE III is true and correct. The ADAC Disclosure Schedule
shall be organized to correspond to the Sections in this ARTICLE III. Each
exception set forth in the ADAC Disclosure Schedule shall be deemed to qualify
(i) the corresponding representation and warranty set forth in this Agreement
that is specifically identified (by cross-reference or otherwise) in the ADAC
Disclosure Schedule and (ii) any other representation and warranty to which the
relevance of such exception is reasonably apparent.

 

3.1    Corporate Organization, Standing and Power.  ADAC is a corporation,
validly existing and in good standing under the laws of Delaware. ADAC has the
corporate power to own its properties and to carry on its business as now being
conducted and is duly qualified to do business and is in good standing in each
jurisdiction in which the failure to be so qualified and in good standing would
be material. ADAC has furnished or made available to Acquisition Corp and IHC a
true and correct copy of the Certificate of Incorporation, as amended, and
By-Laws, as amended, of ADAC. ADAC is not in violation of any of the provisions
of its certificate or articles of incorporation or by-laws or other charter or
organizational documents, each as amended.




 3.2    Authority; No Violation.

 

(a)    ADAC has full corporate power and authority to execute and deliver this
Agreement and, subject to receipt of the ADAC’s stockholder approval, to comply
with the terms hereof and consummate the transactions contemplated hereby. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly and validly approved by the
Board of Directors of ADAC. The ADAC Stockholder Approval is the only vote or
consent of the holders of any class or series of ADAC’s capital stock necessary
to approve this Agreement and to consummate the transactions contemplated
hereby. This Agreement has been duly and validly executed and delivered by ADAC.
Assuming due authorization, execution and delivery by the other Parties, this
Agreement constitutes the valid and binding obligation of ADAC, enforceable
against ADAC in accordance with its terms, except as such enforcement may be
limited by (i) the effect of bankruptcy, insolvency, reorganization,
receivership, conservatorship, arrangement, moratorium or other similar laws
affecting or relating to the rights of creditors generally, or (ii) the rules
governing the availability of specific performance, injunctive relief or





9




other equitable remedies and general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

(b)    Neither the execution and delivery of this Agreement by ADAC nor the
consummation by ADAC of the transactions contemplated hereby, nor compliance by
ADAC with any of the terms or provisions hereof, will (i) violate any provision
of the Certificate of Incorporation or By-Laws or the certificates or articles
of incorporation or by-laws, or other charter or organizational documents, of
ADAC or (ii) assuming that the consents and approvals referred to in Section 3.2
are duly obtained, (x) violate any statute, code, ordinance, rule, regulation,
judgment, order, writ, decree or injunction applicable to ADAC or any of its
properties or assets or (y) violate, conflict with, result in a breach of any
provision of or the loss of any benefit under, constitute a default (or an event
which, with notice or lapse of time, or both, would constitute a default) under,
result in the termination of any or all rights or benefits or a right of
termination or cancellation under, accelerate the performance required by or
rights or obligations under, increase any rate of interest payable or result in
the creation of any Lien upon any of the respective properties or assets of ADAC
under, any authorization or of the terms, conditions or provisions of any note,
bond, mortgage, indenture, deed of trust, license, lease, agreement, contract,
or other instrument or obligation to which ADAC is a party, or by which it or
any of its properties, assets or business activities may be bound or affected.




3.3   Capital Structure.  The authorized capital stock of ADAC consists of
500,000,000 shares of common stock par value $0.0001 per share (“ADAC Common
Stock”) and 1,000,000 shares of preferred stock, par value $ 0.001 per share
(“ADAC Preferred Stock”). As of the date of this Agreement, there were (a)
328,851,197 shares of ADAC Common Stock issued and outstanding, and (b)
1,000,000 shares of ADAC Series A Convertible Preferred Stock issued and
outstanding.  All issued and outstanding shares of ADAC Common Stock and
Preferred Stock (i) are duly authorized, validly issued, fully paid,
non-assessable and free of preemptive rights, (ii) were not issued in violation
of the terms of any agreement or other understanding binding upon ADAC and
(iii) were issued in compliance with all applicable charter documents of ADAC
and all applicable federal and state securities laws, rules and regulations.
Except (i) as set forth in this Section 3.3, and (ii) for any shares of ADAC
Common Stock issued pursuant to the exercise of options or other awards referred
to elsewhere herein, and (iii) for shares of ADAC Common Stock issuable pursuant
to the exercise of conversion options contained in outstanding convertible debt
instruments disclosed in ADAC’s SEC filings, there are no outstanding shares of
capital stock and there are no options, warrants, calls, subscriptions,
shareholder rights plans or similar instruments, convertible securities, or
other rights, agreements or commitments which obligate ADAC or any of its
Subsidiaries to issue, transfer or sell any shares of capital stock or other
voting securities of ADAC or any of its Subsidiaries. ADAC has no outstanding
bonds, debentures, notes or other obligations the holders of which have the
right to vote (or which are convertible into or exercisable for securities
having the right to vote) with the shareholders of ADAC on any matter, except as
disclosed in ADAC’s SEC filings.

 

3.4    Financial Statements.

 

(a)

ADAC has furnished or made available to Acquisition Corp and IHC, or will make
available to Acquisition Corp and IHC prior to the Closing Date, true and
complete copies of the audited financial statements of ADAC and its subsidiaries
as of December 31, 2014 and 2013 and unaudited financial statements for the
quarters ended March 31, 2015 and June 30, 2015 (the “ADAC Financial
Statements”), and ADAC shall furnish or make available to Acquisition Corp and
IHC





10




true and complete copies of ADAC financial statements for all periods thereafter
 up to and including the Closing Date.

 

(c)    The ADAC Financial Statements were prepared in accordance with GAAP
applied on a basis consistent throughout the periods indicated (except as
otherwise stated in such financial statements, including the related notes, and
fairly present in all material respects the consolidated financial condition and
the results of operations of each ADAC and its subsidiaries as at the respective
dates thereof and for the periods indicated therein.




 

3.5    Consents and Approvals. Except for the ADAC Stockholder Approval, the
filing and effectiveness of an Information Statement with the SEC filed by ADAC,
the filing and effectiveness of a registration statement for the shares to be
issued as the Merger Consideration, as hereafter provided, and the filing of the
Certificate of Merger with the Secretary of State of the State of Florida, no
filings with or consents or approvals of any Governmental Entity or any Third
Party are necessary in connection with (A) the execution and delivery by ADAC of
this Agreement and (B) the consummation by ADAC of the Merger and the other
transactions contemplated hereby.

 

3.6    Undisclosed Liabilities. ADAC has no material obligations or liabilities
of any nature (whether accrued, matured or un-matured, fixed or contingent or
otherwise) other than (i) those set forth or adequately provided for in the
consolidated balance sheet (and the related notes thereto) of ADAC as of
December 31, 2014 included in the ADAC Financial Statements, (ii) those incurred
in the ordinary course of business consistent with past practice since December
31, 2014; (iii) any contingent liability with respect to any litigation claim
currently pending as disclosed therein, which liability shall remain with ADAC
after the Effective Time; and (iv) those incurred in connection with the
execution of this Agreement. All liabilities of ADAC existing at Closing shall
be paid or otherwise resolved prior to Closing or remain as an obligation of
ADAC, as the Surviving Corporation, unless agreed to the contrary by IHC or
included as a IHC Assumed Debt and listed on Schedule 2.8, as amended from time
to time up to Closing.

 

3.7    Legal Proceedings. ADAC is not a party to any, and there is no pending
or, to the knowledge of ADAC, threatened, legal, administrative, arbitral or
other proceeding, claim, action or governmental or regulatory investigation of
any nature against ADAC, or any of its officers or directors which, if decided
adversely to ADAC, would, individually or in the aggregate, be material to ADAC,
except as disclosed in its periodic filings with the SEC. There is no known
injunction, order, judgment or decree imposed upon ADAC, or any of its officers
or directors, or the assets of ADAC, except as disclosed in ADAC’s SEC filings.




 3.8    Taxes and Tax Returns.

 

(a)    (i) ADAC has filed or caused to be filed all federal, state, foreign and
local Tax Returns required to be filed with any Tax Authority; (ii) all such Tax
Returns are true, accurate, and complete in all material respects; (iii) ADAC
has paid or caused to be paid all Taxes that are due and payable by any of such
companies, other than Taxes which are being contested in good faith and are
adequately reserved against or provided for in ADAC Financial Statements, and
(iv) ADAC does not have any material liability for Taxes for any current or
prior Tax periods in excess of the amount reserved or provided for in ADAC
Financial Statements (but excluding, for this Clause (iv) only, any liability
reflected thereon for deferred taxes to reflect timing differences between tax
and financial accounting methods).

 





11




(b)    No federal, state, local or foreign audits, examinations, investigations,
or other formal proceedings are pending or, to ADAC’s Knowledge, threatened with
regard to any Taxes or Tax Returns of ADAC. No issue has arisen in any
examination of the ADAC by any Tax Authority that if raised with respect to any
other period not so examined would result in a material deficiency for any other
period not so examined, if upheld. Any adjustment of income Taxes of the ADAC
made by the IRS in any examination that is required to be reported to the
appropriate state, local or foreign Tax Authorities has been so reported.




 (c)    There are no disputes pending with respect to, or claims or assessments
asserted in writing for, any material amount of Taxes upon ADAC, nor has ADAC
given or been requested in writing to give any currently effective waiver
extending the statutory period of limitation applicable to any Tax return for
any period.

 

(d)     ADAC is not required to include in income any adjustment pursuant to
Section 481(a) of the Code by reason of a voluntary change in accounting method
initiated by the ADAC and the ADAC has no knowledge that the IRS has proposed
any such adjustment or change in accounting method.

 

(e)    ADAC (i) is not a party to a Tax allocation or Tax sharing agreement
(other than an agreement solely among members of a group the common parent of
which is ADAC) or (ii) has any liability for the Taxes of any Person (other than
ADAC) under Treasury Regulations Section 1.1502-6 (or any similar provision of
state, local or foreign law), as a transferee or successor, by contract, or
otherwise.

 

(f)    ADAC has withheld (or caused its third party payroll processor to
withhold) from their employees, customers and any other applicable payees (and
timely paid to the appropriate Governmental Entity) proper amounts for all
periods through the date hereof in compliance with all tax withholding
provisions of applicable Laws and Regulations (including, without limitation,
income, social security and employment tax withholding for all types of
compensation, back-up withholding and withholding on payments to non-United
States Persons), except for such amounts, individually or in the aggregate, as
are not material.




 

(g)    In the past five years, ADAC has not been a party to a transaction that
has been reported as a reorganization within the meaning of Code Section 368, or
distributed a corporation (or been distributed) in a transaction that is
reported to qualify under Code Section 355.

 

(h)    ADAC has not been a party to or otherwise participated in any “reportable
transaction” within the meaning of Treasury Regulation Section 1.6011-4(b).

 

(i)    ADAC is not a party to any plan, program, agreement, arrangement,
practice, policy or understanding that would result, separately or in the
aggregate, in the payment or provision (whether in connection with any
termination of employment or otherwise) of any “excess parachute payment” within
the meaning of Section 280G of the Code with respect to a current or former
employee or current or former consultant or contractor of ADAC or any of its
Subsidiaries.

 

(j)     ADAC is not a party to any contract, agreement, plan or arrangement
covering any person that could give rise to the payment of any amount that would
not be deductible by reason of Section 162(m) of the Code.

 





12




3.9  Employee Benefit Plans. ADAC has no employee benefit plans.

 

3.10  Employee Matters.     ADAC is in compliance with all applicable Laws and
Regulations respecting the employment of employees and the engagement of leased
employees, consultants and independent contractors, including all Laws and
Regulations regarding discrimination and/or harassment, affirmative action,
terms and conditions of employment, wage and hour requirements (including the
proper classification, compensation and related withholding with respect to
employees, leased employees, consultants and independent contractors), leaves of
absence, reasonable accommodation of disabilities, occupational safety and
health, workers’ compensation and employment practices. ADAC has not engaged in
any unfair labor practice.

 

3.11  Compliance with Applicable Law and Regulatory Matters.

 

(a)    ADAC has complied with all applicable Laws and Regulations, and is not in
violation of, and has not received any notices of violation with respect to, any
Laws and Regulations in connection with the conduct of its businesses or the
ownership or operation of its businesses, assets and properties, except for such
noncompliance and violations as would not, individually or in the aggregate, be
material and except for a late filing of a Quarterly Report on Form 10-Q for the
quarter ended June 30, 2015, which shall be filed prior to the Effective Time.

 

(b)    ADAC has all licenses, permits, certificates, franchises and other
authorizations (collectively, the “Authorizations”) necessary for the ownership
or use of its assets and properties and the conduct of its business, as
currently conducted, and have complied with, and are not in violation of, any
Authorization, except where such noncompliance or violation would not,
individually or in the aggregate, be material. Except as would not be material
to ADAC, all such Authorizations are in full force and effect and there are no
proceedings pending or, to the knowledge of ADAC, threatened that seek the
revocation, cancellation, suspension or adverse modification thereof.

 

(c)    There are no Governmental Orders applicable to ADAC which have had an
ADAC Material Adverse Effect.




3.12  Material Contracts. ADAC has no Material Contracts.

 

3.13  State Takeover Laws.    The Board of Directors of ADAC has taken or will
take all actions so that any restrictions contained in Delaware Law applicable
to a “business combination” or merger will not apply to prevent or preclude the
execution, delivery or performance of this Agreement or the consummation of the
Merger or the other transactions contemplated by this Agreement. No other state
takeover statute is applicable to the Merger, this Agreement, or the
transactions contemplated hereby.

 

3.14  Insurance. ADAC has no insurance except as disclosed in Schedule 3.14.

 

3.15  Intellectual Property.  ADAC has no Intellectual Property.

3.16  Interests of Officers and Directors. None of the officers or directors of
ADAC has any interest in any property, real or personal, tangible or intangible,
used in the business of ADAC, or in any supplier, distributor or customer of
ADAC, or any other relationship, contract, agreement, arrangement or
understanding with ADAC.





13




 

3.17  Broker’s Fees.  ADAC has not employed any broker or finder or incurred any
liability for any broker’s fees, commissions or finder’s fees in connection with
the Merger or other transactions contemplated by this Agreement.

 

3.18  Certain Business Practices. ADAC and no director, officer, agent or
employee of ADAC has (i) used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses relating to political activity on
behalf of, or purportedly on behalf of, or for the business of ADAC, or
(ii) made any unlawful payments to officials or employees of Governmental
Entities or to directors, officers or employees of foreign or domestic business
enterprises, or violated any provision of the Foreign Corrupt Practices Act of
1977.




3.19  Securities Filings. ADAC has made all required filings with the United
States Securities and Exchange Commission except for the quarterly filing on
Form 10-Q for the quarter ended June 30, 2015  (the "Filings"); none of the
Filings contains any untrue statement of a material fact, nor does any such
Filing omit to state a material fact necessary in order to make the statements
made, in light of the circumstances under which they were made, not misleading.




3.20    Assets.

ADAC has no assets and is not engaged in the operation of any business.  At
Closing, ADAC will have no additional assets, and will retain liability for all
debts and liabilities then existing except as expressly provided to the contrary
herein.

 

ARTICLE IV.REPRESENTATIONS AND WARRANTIES

OF ACQUISITION CORP




Except as disclosed in the Acquisition Corp Disclosure Schedule, Acquisition
Corp represents and warrants to ADAC and IHC that each of the following
statements set forth in this ARTICLE IV is true and correct. The Acquisition
Corp Disclosure Schedule shall be organized to correspond to the sections in
this ARTICLE IV. Each exception set forth in the Acquisition Corp Disclosure
Schedule shall be deemed to qualify (i) the corresponding representation and
warranty set forth in this Agreement that is specifically identified(by
cross-reference or otherwise) in the Acquisition Corp Disclosure Schedule and
(ii) any other representation and warranty to which the relevance of such
exception is reasonably apparent.




 

4.1    Corporate Organization, Standing and Power.  Acquisition Corp is duly
organized, validly existing and in good standing under the laws of the State of
Florida. Acquisition Corp has the corporate power to own properties and to carry
on its business as now being conducted and is duly qualified to do business and
is in good standing in each jurisdiction in which the failure to be so qualified
and in good standing would be material. Acquisition Corp is not in violation of
any of the provisions of their certificate or articles of incorporation or
by-laws or other organizational documents, each as amended.

 

4.2    Authority; No Violation.

 

(a)    Acquisition Corp has full corporate power and authority or power and
authority under applicable laws and its organizational documents, as applicable,
to execute and deliver this Agreement and to comply with the terms hereof and to
consummate the transactions contemplated





14




hereby. The execution and delivery of this Agreement, and the consummation of
the transactions contemplated hereby has been duly and validly approved and
adopted by the board of directors of Acquisition Corp. No other corporate
proceedings on the part of Acquisition Corp are necessary to approve this
Agreement and to consummate the transactions contemplated hereby. This Agreement
has been duly and validly executed and delivered by Acquisition Corp and
constitutes its valid and binding obligation, enforceable against it in
accordance with its terms, except as such enforcement may be limited by (i) the
effect of bankruptcy, insolvency, reorganization, receivership, conservatorship,
arrangement, moratorium or other similar laws affecting or relating to the
rights of creditors generally, or (ii) the rules governing the availability of
specific performance, injunctive relief or other equitable remedies and general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.




 

(b)    Neither the execution and delivery of this Agreement by Acquisition Corp,
nor the consummation by either of the transactions contemplated hereby, nor
compliance by it with any of the terms or provisions hereof, will (i) violate
any provision of the certificate of incorporation, by-laws or other
organizational documents of Acquisition Corp or (ii) assuming that the consents
and approvals referred to in Section 4.2 are duly obtained, (x) violate any
statute, code, ordinance, rule, regulation, judgment, order, writ, decree or
injunction applicable to Acquisition Corp or any of its properties or assets or
(y) violate, conflict with, result in a breach of any provision of or the loss
of any benefit under, constitute a default (or an event which, with notice or
lapse of time, or both, would constitute a default) under, result in the
termination of any or all rights or benefits or a right of termination or
cancellation under, accelerate the performance required by or rights or
obligations under, increase any rate of interest payable under, or result in the
creation of any Lien upon any of the respective properties or assets of
Acquisition Corp under, any Authorization or of the terms, conditions or
provisions of any note, bond, mortgage, indenture, deed of trust, license,
lease, agreement, contract, or other instrument or obligation to which
Acquisition Corp is a party, or by which they or any of their respective
properties, assets or business activities may be bound or affected.

 

4.3    Consents and Approvals. Except for the consents, notices and approvals
set forth in Section 4.3 of the Acquisition Corp Disclosure Schedules no
consents or approvals of any Governmental Entity or any Third Party are
necessary in connection with (a) the execution and delivery by Acquisition Corp
of this Agreement and (b) the consummation of the transactions contemplated
hereby.

 

4.4    Legal Proceedings. Acquisition Corp is not a party to any, and there is
no pending or, to the Knowledge of Acquisition Corp, threatened, legal,
administrative, arbitral or other proceeding, claim, action or governmental or
regulatory investigation of any nature against Acquisition Corp or any of its
officers or directors that affect or would affect its ability to consummate the
transactions contemplated by this Agreement. There is no injunction, order,
judgment or decree imposed upon Acquisition Corp or any of its officers or
directors, or the assets of Acquisition Corp.

 

4.5  Taxes and Tax Returns.

 

(a)    (i) Acquisition Corp has filed or caused to be filed all federal, state,
foreign and local Tax Returns required to be filed with any Tax Authority;
(ii) all such Tax Returns are true, accurate, and complete in all material
respects; (iii) Acquisition Corp has paid or caused to be paid all Taxes that
are due and payable by any of such companies, other than Taxes which are being





15




contested in good faith and are adequately reserved against or provided for, in
accordance with GAAP in the Acquisition Corp Financial Statements.

 

(b)    No federal, state, local or foreign audits, examinations, or other formal
proceedings are pending or, to Acquisition Corp’s Knowledge, threatened with
regard to any Taxes or Tax Returns of Acquisition Corp. No issue has arisen in
any examination of the Acquisition Corp by any Tax Authority that if raised with
respect to any other period not so examined would result in a material
deficiency for any other period not so examined, if upheld.

 

(c)    There are no disputes pending with respect to, or claims or assessments
asserted in writing for, any material amount of Taxes payable by Acquisition
Corp nor has Acquisition Corp given or been requested in writing to give any
currently effective waiver extending the statutory period of limitation
applicable to any Tax return for any period.

 

4.6   Compliance with Applicable Law and Regulatory Matters. Acquisition Corp
has complied with all applicable Laws and Regulations, and is not in violation
of, and has not received any notices of violation with respect to, any Laws and
Regulations in connection with the conduct of their respective businesses or the
ownership or operation of their respective businesses, assets and properties.
There are no Governmental Orders applicable to Acquisition Corp which have had
an Acquisition Corp Material Adverse Effect.




4.7   Interests of Officers and Directors. None of the officers or directors of
Acquisition Corp or Merger Sub has any interest in any property, real or
personal, tangible or intangible, used in the business of Acquisition Corp or
Merger Sub, or in any supplier, distributor or customer of Acquisition Corp or
Merger Sub, or any other relationship, contract, agreement, arrangement or
understanding with Merger Sub, except for the normal ownership interests of a
stockholder.




4.8   Assets.  Acquisition Corp shall retain all of its assets held as of the
Closing Date, including the operation of its receivables management and debt
collection operations and will retain liability for all debts and liabilities
then existing except as expressly provided to the contrary herein, or unless
otherwise hereafter expressly agreed to in writing by IHC at or prior to Closing
or included in the Assumed Debt and listed on Schedule 2.8.

 

 4.8    Broker’s Fees.  Except as provided in Schedule 4.8, Acquisition Corp has
not employed any broker or finder or incurred any liability for any broker’s
fees, commissions or finder’s fees in connection with the Merger or related
transactions contemplated by this Agreement.

 

ARTICLE V.CERTAIN COVENANTS OF THE PARTIES




5.1    Conduct of Business Prior to the Effective Time. During the period from
the date of this Agreement to the Effective Time, except as expressly
contemplated or permitted by this Agreement, ADAC and Acquisition Corp each
shall (a) conduct its business in the ordinary course consistent with past
practice and (b) use commercially reasonable efforts to preserve intact its
present business organizations, keep available the services of its present
executive officers and key employees and preserve its relationships with
customers, suppliers, distributors, licensors, licensees, and others having
business dealings with it.

 





16




ARTICLE VI.ADDITIONAL AGREEMENTS

 

6.1    Stockholder Approval.

 

(a)    As promptly as practicable following the execution of this Agreement,
ADAC and Acquisition Corp shall take all action necessary under applicable legal
requirements to obtain the ADAC Stockholder Approval and the Acquisition Corp
Stockholder Approval for the Merger as required by Florida Law and Delaware Law
and to file all regulatory filings necessary to complete the merger and other
transactions contemplated herein.




6.2    Public Disclosure. Unless otherwise permitted by this Agreement, the
Parties shall consult with each other before issuing any press release or
otherwise making any public statement or making any other public (or
non-confidential) disclosure (whether or not in response to an inquiry)
regarding the terms of this Agreement or any of the transactions contemplated
hereby, and neither shall issue any such press release or make any such
statement or disclosure without the prior approval of the other (which approval
shall not be unreasonably withheld or delayed), except as may be required by
law.

 

6.3    Cooperation; Further Assurances. Each of the Parties shall use its
commercially reasonable efforts to effect the transactions contemplated hereby
and to fulfill and cause to be fulfilled the conditions to Closing under this
Agreement. Each Party hereto shall cooperate with the other and promptly prepare
and file all necessary documentation, and effect all applications, notices,
petitions and filings, to obtain as promptly as practicable all permits,
consents, approvals and authorizations of all third parties and Governmental
Entities which are necessary or advisable to consummate the transactions
contemplated by this Agreement. Each of the Parties hereto, at the reasonable
request of another Party hereto, shall execute and deliver such other
instruments and do and perform such other acts and things as may be necessary or
desirable for effecting the consummation of this Agreement and the transactions
contemplated hereby.

 

ARTICLE VII.CONDITIONS PRECEDENT




7.1    Conditions to All Party’s Obligation To Effect the Merger. The respective
obligations of Acquisition Corp, IHC and ADAC to effect the Merger and the other
actions contemplated herein shall be subject to the satisfaction at or prior to
the Effective Time of the following conditions:

 

 

 (a)    Regulatory Compliance.  All regulatory compliance matters regarding
ADAC, IHC and Acquisition Corp shall have been completed or waived by the
Parties.




(b)    No Injunctions or Restraints; Illegality. No temporary restraining order,
preliminary or permanent injunction or other order issued by any court of
competent jurisdiction or other legal or regulatory restraint or prohibition
preventing the consummation of the Merger shall be in effect; nor shall there be
any statute, rule, regulation or order enacted, entered or enforced which
prevents or prohibits the consummation of the Merger. In the event an injunction
or other order shall have been issued, each Party agrees to use its commercially
reasonable efforts to have such injunction or other order lifted.

 





17




(c)    Governmental Consents and Approval. The Parties shall have timely
obtained from any applicable Governmental Entity all approvals, waivers,
consents or indications of non-objection, if any, necessary for consummation of
or in connection with the transactions contemplated hereby.

(d)  Current Filings.  ADAC shall be current on its required periodic and
current filings with the SEC.




7.2    Additional Conditions to the Obligations of Acquisition Corp The
obligations of Acquisition Corp to consummate the Merger shall be subject to the
satisfaction or waiver by Acquisition Corp at or prior to the Closing Date of
each of the following conditions:

 

(a)    Representations and Warranties. The representations and warranties of
ADAC set forth in this Agreement shall be true and correct in all material
respects, in each case as of the date of this Agreement and as of the Closing
Date as though made on the Closing Date, except to the extent such
representations and warranties are expressly made only as of an earlier date, in
which case as of such earlier date.

 

(b)    Performance of Obligations. Each of ADAC and IHC shall have performed in
all material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing Date.




(c)    Material Adverse Effect. Since the date of this Agreement, there shall
not have occurred any event, development, circumstance or set of circumstances,
which, individually or in the aggregate, has had or would reasonably be expected
to have an ADAC Material Adverse Effect.




7.3    Additional Conditions to Obligations of ADAC. The obligations of ADAC to
consummate the Merger shall be subject to the satisfaction or waiver by ADAC at
or prior to the Closing Date of each of the following conditions:

 

(a)    Representations and Warranties. The representations and warranties of
Acquisition Corp set forth in this Agreement shall be true and correct in all
material respects, in each case as of the date of this Agreement and as of the
Closing Date as though made on the Closing Date, except to the extent such
representations and warranties are expressly made only as of an earlier date, in
which case as of such earlier date.

 

(b)    Performance of Obligations. Acquisition Corp and IHC shall have performed
in all material respects all obligations required to be performed by them under
this Agreement that are required to be performed at or prior to the Closing
Date.

 

(c)    Acquisition Corp Material Adverse Effect. Since the date of this
Agreement, there shall not have occurred any event, development, circumstance or
set of circumstances, which, individually or in the aggregate, has had or would
reasonably be expected to have an Acquisition Corp Material Adverse Effect.




7.4

Additional Conditions to Obligations of IHC. The obligations of IHC to
consummate the Merger shall be subject to the satisfaction or waiver by IHC at
or prior to the Closing Date of each of the following conditions:

 





18




(a)    Representations and Warranties. The representations and warranties of
Acquisition Corp and ADAC set forth in this Agreement shall be true and correct
in all material respects, in each case as of the date of this Agreement and as
of the Closing Date as though made on the Closing Date, except to the extent
such representations and warranties are expressly made only as of an earlier
date, in which case as of such earlier date.

 

(b)    Performance of Obligations. Acquisition Corp and ADAC shall have
performed in all material respects all obligations required to be performed by
them under this Agreement that are required to be performed at or prior to the
Closing Date.

 

(c)    Material Adverse Effect. Since the date of this Agreement, there shall
not have occurred any event, development, circumstance or set of circumstances,
which, individually or in the aggregate, has had or would reasonably be expected
to have an ADAC Material Adverse Effect or a Acquisition Corp Material Adverse
Effect.




7.5

Conditions to the Obligations of all Parties.

The obligations of the Parties to consummate the Merger shall be subject to the
satisfaction or waiver by both Parties at or prior to the Closing Date of each
of the following conditions:




(a)

Filing of Periodic Reports.  ADAC shall have filed all required periodic reports
with the SEC due on or before the Closing Date.




(b)

CUSIP.

IHC shall have applied for and received a new CUSIP number for the common shares
to be issued in the transaction.




(c)

FINRA Approval and Symbol Change. IHC shall have filed and received approval
from FINRA for the Merger transaction and reverse split and approved a new
trading symbol for the common shares of IHC.




(d)

Articles of Merger.

Articles of Merger shall be approved, executed by the Parties, filed and
effective in the State of Florida and the State of Delaware.




7.5

Closing deliveries. At the Closing, the parties shall execute and deliver the
following:




7.5.1

Deliveries by IHC. At Closing. In accordance with the terms of this Agreement,
IHC shall make the following deliveries to ADAC and Acquisition Corp:




a)

Certified resolutions of the Board of Directors of IHC authorizing the execution
and performance of this Agreement and the Merger;




b)

Written instructions to the IHC transfer agent to set aside and reserve the
Merger Consideration for issuance thereafter as provided in Sections 2.6




c)

A certificate foe the IHC Preferred Stock in exchange for the ADAC Preferred
Stock.




d)

Any other Closing Documents as may be necessary or reasonably requested in order
to consummate the transaction contemplated under this Agreement.











19






7.5.2

Deliveries by ADAC. At Closing, ADAC shall make the following deliveries to IHC:

a)

Certified resolutions of the Board of Directors and a majority of the vote of
the Shareholders of ADAC authorizing the execution and performance of this
Agreement and the Merger;




b)

The Certificate of Merger duly executed by ADAC in accordance with Florida and
Delaware law.




c)

Documentation in such form as is satisfactory to IHC that each of the
convertible debt instruments of ADAC outstanding prior to Closing have been
converted into the ADAC Merger Consideration or the Assumed Debt with the
consent and agreement of each holder thereof and IHC.




d)

Documentation in such form as is satisfactory to IHC that all liability of ADAC
for any debts, claims or liabilities of any kind existing or arising from facts
existing at Closing and not included in the Assumed Debt, shall remain solely
the liability of Acquisition Corp




e)

Any other Closing Documents as may be necessary or reasonably requested in order
to consummate the transaction contemplated under this Agreement.




7.5.3

Deliveries by Acquisition Corp. At Closing, Acquisition Corp shall make the
following deliveries to IHC:




a)

Certified resolutions of the Board of Directors and the Shareholders of
Acquisition Corp authorizing the execution and performance of this Agreement and
the Merger;




b)

The Certificate of Merger duly executed by Acquisition Corp in accordance with
Florida law.




c)

Any other Closing Documents as may be necessary or reasonably requested in order
to consummate the transaction contemplated under this Agreement.




ARTICLE VIII.TERMINATION AND AMENDMENT




8.1    Termination.  In the event that Closing has not taken place on or before
October 15, 2015, this Agreement shall terminate unless the Closing Date is
extended by the Parties. This Agreement may be terminated:

 

(a)    by mutual consent of IHC, Acquisition Corp and ADAC at any time prior to
the Effective Time;

 

(b)    by any of IHC, Acquisition Corp or ADAC if the Closing shall not have
occurred on or before October 15, 2015; provided, that the right to terminate
this Agreement under this Section 8.1(b) shall not be available to any party
whose action or failure to act has been the cause of or resulted in the failure
of the Merger to occur on or before such date and such action or failure to act
constitutes a breach of this Agreement;





20




 

(c)    by Acquisition Corp at any time prior to the Effective Time, if: (i) ADAC
shall have breached any of its representations, warranties or obligations
hereunder to an extent that would cause the conditions set forth in
Section 7.2(a) or (b) not to be satisfied and such breach shall not have been
cured within 20 Business Days of receipt by ADAC of written notice of such
breach (provided that the right to terminate this Agreement by Acquisition Corp
shall not be available to Acquisition Corp if Acquisition Corp is at that time
in material breach of this Agreement); or (ii) the Board of Directors of ADAC
shall have withdrawn or modified the ADAC Board Recommendation in any manner
adverse to Acquisition Corp, or shall have resolved to do so;

 

(d)    by ADAC at any time prior to the Effective Time, if Acquisition Corp
shall have breached any of its representations, warranties or obligations
hereunder to an extent that would cause the conditions set forth in
Section 7.3(a) or (b) not to be satisfied and such breach shall not have been
cured within 20 Business Days of receipt by Acquisition Corp of written notice
of such breach (provided that the right to terminate this Agreement by ADAC
shall not be available to ADAC if ADAC is at that time in material breach of
this Agreement);

 

(e)  by IHC, at any time prior to the Effective Time, if either of ADAC or
Acquisition Corp shall have breached any of its representations, warranties or
obligations hereunder to an extent that would cause the conditions set forth in
Sections 7.2 (a), 7.2 (b), 7.3(a) or 7.3(b) not to be satisfied and such breach
shall not have been cured within 20 Business Days of receipt by ADAC or
Acquisition Corp of written notice of such breach (provided that the right to
terminate this Agreement by IHC shall not be available to IHC if IHC is at that
time in material breach of this Agreement);




 (f)    by any of IHC,  Acquisition Corp or ADAC if at any time prior to the
Effective Time any permanent injunction or other order of a court or other
competent authority preventing the consummation of the Merger shall have become
final and non-appealable; or

 

(g)    by IHC if the required stockholder approvals of ADAC shall not have been
obtained.

 

8.2    Effect of Termination. If this Agreement is terminated as provided in
Section 8.1, there shall be no liability or obligation on the part of any of the
Parties or their respective officers, directors, stockholders or Affiliates;
provided, that nothing herein shall relieve any party from liability for
intentional breach of this Agreement or for fraud in connection with this
Agreement or the transactions contemplated hereby.




8.3    Expenses and Termination Fee.     Whether or not the Merger is
consummated, all costs and expenses incurred by ADAC, IHC and Acquisition Corp
 in connection with this Agreement and the transactions contemplated hereby
(including, without limitation, the fees and expenses of their advisers, agents,
accountants and legal counsel) shall be paid by the Party incurring such
expense. There shall be no termination or break-up fee and no claim by any party
for any such fee in the event the merger is not consummated.




8.4    Post-termination Adjustment.  In the event any liability of ADAC existing
prior to the Closing Date which is not included in the Assumed Debt is, after
the Closing Date, asserted successfully (by final court order, final arbitration
decision or settlement agreement of the Parties) as a claim, debt or liability
of IHC, then and in that event, the ADAC Merger Consideration shall be





21




modified or adjusted as needed to reimburse IHC for the cost or amount of such
claim, liability or debt asserted against it, by reallocating the ADAC Merger
Consideration by increasing proportionately the Merger Consideration to ADAC and
to IHC shareholders; or by such other adjustment as is equitable under the
circumstances.

 

8.4    Amendment. The Parties may cause this Agreement to be amended at any time
by execution of an instrument in writing signed on behalf of each of the
Parties.




8.5    Extension; Waiver. At any time prior to the Effective Time any Party may,
to the extent legally allowed, (i) extend the time for the performance of any of
the obligations or other acts of the other Parties hereto intended for such
Party’s benefit, (ii) waive any inaccuracies in the representations and
warranties made to such Party contained herein or in any document delivered
pursuant hereto and (iii) waive compliance with any of the agreements or
conditions for the benefit of such Party contained herein. Any agreement on the
part of a Party hereto to any such extension or waiver shall be valid only if
set forth in an instrument in writing signed on behalf of such Party.

ARTICLE IX.GENERAL PROVISIONS




9.1    Non-survival of Representations, Warranties and Agreements. The
representations, warranties and agreements set forth in this Agreement shall
terminate at the Effective Time except for the undertaking set forth in Section
8.4, which shall survive until any applicable statute of limitations on
asserting any such claim, liability or debt has expired or been resolved..

 

9.2    Notices. All notices and other communications required or permitted to be
given hereunder shall be sent in writing to the party to whom it is to be given
with copies to all other parties as follows (as elected by the party giving such
notice) and be either personally delivered against receipt, by facsimile or
other wire transmission, by registered or certified mail (postage prepaid,
return receipt requested) or deposited with a nationally recognized express
courier (with confirmation) to the parties at the following addresses (or at
such other address for a party as shall be specified by like notice):

 

(a)  if to Acquisition Corp, to:

 

ADAC Acquisition Corp.

156 Colonade Circle

Naples, FL 3410




 

(b)  if to ADAC, to:

 

Adama Technologies Corp.

5005 Elbow Drive SW, Suite 207

Calgary, Alberta, Canada T2S2T6




 

(b)  if to IHC, to:

 

Incubator Holdings, Inc.

1000 N. Green Valley Parkway, #440-480

Henderson, NV 89074





22




All notices shall be deemed to have been given (i) when received if given in
person, (ii) on the date of electronic confirmation of receipt if sent by
facsimile or other wire transmission, (iii) three Business Days after being
deposited in the U.S. mail, certified or registered mail, postage prepaid, or
(iv) one Business Day after being deposited with overnight courier.

 

9.3    Interpretation. When a reference is made in this Agreement to Exhibits or
Schedules, such reference shall be to an Exhibit or Schedule to this Agreement
unless otherwise indicated. The words “include,” “includes” and “including” when
used herein shall be deemed in each case to be followed by the words “without
limitation.” The phrase “made available” in this Agreement shall mean that the
information referred to has been made available if requested by the party to
whom such information is to be made available. The phrases “the date of this
Agreement”, “the date hereof” and terms of similar import, unless the context
otherwise requires, shall be deemed to refer to the date set forth in the first
paragraph of this Agreement. The table of contents and headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement. Time is of the essence in
determining the rights of, and compliance with the terms of this Agreement by,
the Parties.

 

9.4    Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties, including delivery by facsimile or other
electronic means, it being understood that all parties need not sign the same
counterpart.

 

9.5    Entire Agreement. This Agreement and the documents and instruments and
other agreements specifically referred to herein or delivered pursuant hereto,
including the Exhibits, and Schedules, constitute the entire agreement among the
parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof.

 

9.6    Remedies. Nothing in this Agreement is intended either to preclude any
Party from seeking or to authorize any Party to seek specific performance of
this Agreement as a remedy in the event of a breach of this Agreement.

 

9.7    Assignment. Neither this Agreement nor any of the rights, interests or
obligations shall be assigned by any of the Parties (whether by operation of law
or otherwise) without the prior written consent of the other Parties. Subject to
the preceding sentence, this Agreement will be binding upon, inure to the
benefit of and be enforceable by the Parties and their respective successors and
assigns.

 

9.8    Third Party Beneficiaries. The parties signatory hereto hereby agree that
their respective representations, warranties and covenants set forth herein are
solely for the benefit of the other such parties hereto, in accordance with and
subject to the terms of this Agreement, and that this Agreement is not intended
to, and does not, confer upon any Person other than the parties hereto any
rights or remedies hereunder, including the right to rely upon the
representations and warranties set forth herein.

 

9.9    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida without reference to such
state’s principles of conflicts of law.

 





23




9.10    Consent to Jurisdiction. Each of the parties to this Agreement hereby
irrevocably and unconditionally submits, for itself and its assets and
properties, to the exclusive jurisdiction of any Florida state court or Federal
court of the United States of America sitting within the State of Florida, and
any respective appellate court, in any action or proceeding arising out of or
relating to this Agreement, the agreements delivered in connection with this
Agreement, or the transactions contemplated hereby or thereby, or for
recognition or enforcement of any judgment relating thereto, and each of the
parties to this Agreement hereby irrevocably and unconditionally: (i) agrees not
to commence any such action or proceeding except in such courts; (ii) agrees
that any claim in respect of any such action or proceeding may be heard and
determined in such Florida State court or, to the extent permitted by law, in
such Federal court; (iii) waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any such action or proceeding in any such Florida State or
Federal court; and (iv) waives, to the fullest extent permitted by law, the
defense of lack of personal jurisdiction or an inconvenient forum to the
maintenance of such action or proceeding in any such Florida State or Federal
court. Each of the parties to this Agreement hereby agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Each of the parties to this Agreement hereby irrevocably consents to
service of process in the manner provided for notices in Section 9.2. Nothing in
this Agreement shall affect the right of any party to this Agreement to serve
process in any other manner permitted by applicable law.

 

9.11    Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation, preparation and execution of this
Agreement and, therefore, waive the application of any law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document shall be construed against the party drafting such agreement or
document.

 

9.12    Severability. In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void, invalid or unenforceable, the remainder of this Agreement
shall continue in full force and effect and the application of such provision to
other persons or circumstances shall be interpreted so as reasonably to effect
the intent of the parties hereto.

 

9.13    Attorneys’ Fees. In any action at law or suit in equity to enforce this
Agreement or the rights of any of the parties hereunder, the prevailing party in
such action or suit shall be entitled to receive its reasonable attorneys’ fees
and costs and expenses incurred in such action or suit.

 

In Witness Whereof, the Parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the date first above
written.




SIGNATURES:




INCUBATOR HOLDINGS, INC.

By: _______________________

_____________

President











24




ADAC ACQUISITION CORP




By: __

 

____

 

Name: John Netterville

Title: President




ADAMA TECHNOLOGIES CORP.

[agreementandplanofmergeri002.gif] [agreementandplanofmergeri002.gif]

By:

Name: Michael Choo

Title: President





25




ADAMA TECHNOLOGIES, INC.

SCHEDULE 2.8

ASSUMED LIABILIITIES




CONVERTIBLE NOTES:




HOLDER

DATE

ORIGINAL PRINCIPAL




Indian River Financial Services, LLC

10-15-13

$

30,000

Indian River Financial Services, LLC

  1-15-14

30,000

Indian River Financial Services, LLC

  3-15-14

30,000

MI Consulting Services, Inc.

  3-15-14

30,000

MI Consulting Services, Inc.

  6-15-14

30,000

MI Consulting Services, Inc.

  9-15-14

30,000

MI Consulting Services, Inc.

12-15-14

30,000

Michael Gelmon

    7-1-14

60,000

Michael Gelmon

12-31-14

30,000

Michael Choo

            12-31-14

52,500

Total

$        352,500




Assumption includes all principal and interest due as of the Effective Date.




OTHER LIABILITIES:




Open account payable due to Anton $ Chia, LP

$10,450





1


